83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harold H. DUTCHER, Plaintiff-Appellant,v.Thomas MORENO;  Kelly Slade;  T. Sweeney, Detective;  JudgeBonaventure;  Kedric A. Bassett, Defendants-Appellees.
No. 95-16155.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Harold H. Dutcher, a Nevada state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. section 1983 action pursuant to 28 U.S.C. section 1915(d).   The district court dismissed the complaint with leave to amend after finding that the complaint showed on its face that the action was barred by the applicable Nevada statute of limitations.   After Dutcher failed to file an amended complaint, the district court dismissed the action.   We review a dismissal pursuant to 28 U.S.C. § 1915(d) for abuse of discretion.  See Denton v. Hernandez, 504 U.S. 25, 31-33 (1992).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court's April 12, 1995 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3